Pardee, J.,
(orally.) The only evidence offered by the receivers to rebut the presumption of negligence in causing the fire complained of by intervenor consists of the affidavits of their master mechanic at Long-view Junction, a place 200 miles distant from the fire, that on various days from August 6th to Augnst 11th, inclusive, engines 653, 662, and 663 were inspected at Longview, and stack-nets, ash-pans, and dampers were in good condition. The evidence does not disclose whether the fire of August 8th complained of was caused by fire from either or all of said numbered engines. The master’s finding as to amount of damage is less than that fixed by the evidence. However, only the intervenor testified as to such amount, and the master seems to have discounted his evidence 20 per cent.
Let the exceptions be overruled, and the report be confirmed.